IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


DERRICK LAWRENCE,                              : No. 6 MM 2021
                                               :
                    Petitioner                 :
                                               :
                                               :
              v.                               :
                                               :
                                               :
BERNADETTE MASON,                              :
SUPERINTENDENT,                                :
                                               :
                    Respondent                 :


                                       ORDER



PER CURIAM

      AND NOW, this 6th day of April, 2021, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Habeas Corpus and the Application for

an Immediate Hearing are DENIED. The Application to File Answer Nunc Pro Tunc is

DISMISSED AS MOOT.